IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


ADONIOUS WOOLARD,                         : No. 136 EM 2014
                                          :
                      Petitioner          :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COURT OF COMMON PLEAS, COUNTY             :
OF PHILADELPHIA, ET AL.; ATTORNEY         :
GENERAL OFFICE, COMMONWEALTH              :
OF PENNSYLVANIA, ET AL.; SUPERIOR         :
COURT OF PENNSYLVANIA, ET AL.,            :
                                          :
                      Respondents         :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of November, 2014, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (hybrid

representation not permitted). The Prothonotary is DIRECTED to forward the filings to

counsel of record.